Name: 79/880/EEC: Council Decision of 23 October 1979 authorizing the tacit renewal or continued operation of certain Treaties of Friendship, Trade and Navigation Treaties and similar Agreements concluded between Member States and third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-10-27

 Avis juridique important|31979D088079/880/EEC: Council Decision of 23 October 1979 authorizing the tacit renewal or continued operation of certain Treaties of Friendship, Trade and Navigation Treaties and similar Agreements concluded between Member States and third countries Official Journal L 270 , 27/10/1979 P. 0060 - 0071****( 1 ) OJ NO L 326 , 29 . 12 . 1969 , P . 39 . ( 2 ) OJ NO L 362 , 23 . 12 . 1978 , P . 13 . COUNCIL DECISION OF 23 OCTOBER 1979 AUTHORIZING THE TACIT RENEWAL OR CONTINUED OPERATION OF CERTAIN TREATIES OF FRIENDSHIP , TRADE AND NAVIGATION TREATIES AND SIMILAR AGREEMENTS CONCLUDED BETWEEN MEMBER STATES AND THIRD COUNTRIES ( 79/880/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 16 DECEMBER 1969 ON THE PROGRESSIVE STANDARDIZATION OF AGREEMENTS CONCERNING COMMERCIAL RELATIONS BETWEEN MEMBER STATES AND THIRD COUNTRIES AND ON THE NEGOTIATION OF COMMUNITY AGREEMENTS ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS THE TACIT RENEWAL OR CONTINUED OPERATION OF THE TREATIES OF FRIENDSHIP , TRADE AND NAVIGATION TREATIES AND SIMILAR AGREEMENTS CONCLUDED BY THE MEMBER STATES OF THE COMMUNITY WAS LAST AUTHORIZED BY DECISION 78/1030/EEC ( 2 ); WHEREAS THE MEMBER STATES CONCERNED HAVE AGAIN REQUESTED AUTHORIZATION FOR THE TACIT RENEWAL OR CONTINUED OPERATION OF PROVISIONS GOVERNING MATTERS COVERED BY THE COMMON COMMERCIAL POLICY WITHIN THE MEANING OF ARTICLE 113 OF THE TREATY AND CONTAINED IN THE TREATIES OF FRIENDSHIP , TRADE AND NAVIGATION TREATIES AND SIMILAR AGREEMENTS LISTED IN THE ANNEX , TO AVOID INTERRUPTING THEIR COMMERCIAL RELATIONS WITH THE THIRD COUNTRIES CONCERNED , BASED ON AGREEMENTS ; WHEREAS AUTHORIZATION SHOULD BE GRANTED TO MAINTAIN COMMERCIAL RELATIONS BETWEEN THE MEMBER STATES AND THE THIRD COUNTRIES CONCERNED , ON THE BASIS OF AGREEMENTS , PENDING THEIR REPLACEMENT BY A COMMUNITY CONVENTIONAL OR AUTONOMOUS SYSTEM ; WHEREAS SUCH AUTHORIZATION SHOULD NOT , THEREFORE , ADVERSELY AFFECT THE OBLIGATION OF THE MEMBER STATES TO AVOID AND , WHERE APPROPRIATE , TO ELIMINATE ANY INCOMPATIBILITY BETWEEN SUCH AGREEMENTS AND THE PROVISIONS OF COMMUNITY LAW ; WHEREAS THE PROVISIONS OF THE INSTRUMENTS TO BE TACITLY RENEWED OR CONTINUED IN OPERATION WOULD NOT , FURTHERMORE , DURING THE PERIOD UNDER CONSIDERATION , CONSTITUTE AN OBSTACLE TO THE IMPLEMENTATION OF THE COMMON COMMERCIAL POLICY ; WHEREAS THE MEMBER STATES CONCERNED HAVE STATED THAT THE TACIT RENEWED OR CONTINUED OPERATION OF THESE AGREEMENTS WOULD NOT BE LIKELY TO CONSTITUTE AN OBSTACLE TO THE OPENING OF COMMUNITY COMMERCIAL NEGOTIATIONS WITH THE RELEVANT THIRD COUNTRIES ; WHEREAS THEY ARE WILLING TO TRANSFER THE COMMERCIAL FABRIC OF CURRENT BILATERAL AGREEMENTS TO SUCH COMMUNITY AGREEMENTS AS IT IS PROPOSED TO NEGOTIATE ; WHEREAS , AT THE CONCLUSION OF THE CONSULTATION PROVIDED FOR IN ARTICLE 2 OF THE COUNCIL DECISION OF 16 DECEMBER 1969 , IT WAS ESTABLISHED , AS THE AFORESAID STATEMENTS BY THE MEMBER STATES CONFIRM , THAT THE RELEVANT BILATERAL AGREEMENTS WILL NOT , DURING THE PERIOD UNDER CONSIDERATION , CONSTITUTE AN OBSTACLE TO THE IMPLEMENTATION OF THE COMMON COMMERCIAL POLICY ; WHEREAS , NEVERTHELESS , THE MEMBER STATES CONCERNED HAVE STATED THAT THEY WOULD BE WILLING TO ADOPT AND , IF NECESSARY , REPUDIATE THESE AGREEMENTS SHOULD IT BE FOUND , DURING THE PERIOD UNDER CONSIDERATION , THAT THE PROVISIONS THEREOF RELATING TO MATTERS COVERED BY ARTICLE 113 OF THE TREATY , HINDER THE IMPLEMENTATION OF THE COMMON COMMERCIAL POLICY ; WHEREAS THE AGREEMENTS INVOLVED CONTAIN REPUDIATION CLAUSES REQUIRING A PERIOD OF NOTICE OF BETWEEN THREE AND 12 MONTHS ; WHEREAS , THEREFORE , THERE IS NO REASON FOR NOT AUTHORIZING THE TACIT RENEWAL OR CONTINUED OPERATION , UNTIL 31 DECEMBER 1981 , OF THE PROVISIONS IN QUESTION , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE PROVISIONS GOVERNING MATTERS COVERED BY THE COMMON COMMERCIAL POLICY AS PROVIDED FOR IN ARTICLE 113 OF THE TREATY AND CONTAINED IN THE TREATIES OF FRIENDSHIP , TRADE AND NAVIGATION TREATIES AND SIMILAR AGREEMENTS LISTED IN THE ANNEX HERETO MAY BE TACITLY RENEWED OR CONTINUED IN OPERATION UNTIL 31 DECEMBER 1981 . 2 . THE PROVISIONS GOVERNING MATTERS COVERED BY THE COMMON COMMERCIAL POLICY WITHIN THE MEANING OF ARTICLE 113 OF THE EEC TREATY AND CONTAINED IN THE TREATIES OF FRIENDSHIP , COMMERCE AND NAVIGATION AND SIMILAR AGREEMENTS BETWEEN CERTAIN MEMBER STATES AND GREECE LISTED IN THE ANNEX HERETO MAY BE RENEWED AUTOMATICALLY OR CONTINUED IN OPERATION FOR A PERIOD ENDING ON THE DATE OF ENTRY INTO FORCE OF THE TREATY CONCERNING THE ACCESSION OF GREECE TO THE EUROPEAN ECONOMIC COMMUNITY OR UNTIL 31 DECEMBER 1981 AT THE LATEST . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT LUXEMBOURG , 23 OCTOBER 1979 . FOR THE COUNCIL THE PRESIDENT M . O ' KENNEDY